UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) December 2, 2010 SANTARO INTERACTIVE ENTERTAINMENT COMPANY (Exact name of Registrant as specified in its charter) Nevada 333-165751 27-1571493 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7372 – Services – Prepackaged Software (Standard Industrial Classification) (Central Index Key) 5348 Vegas Drive Las Vegas, NV 89108 (Address of principal executive offices, including zip code) (702) 871-8678 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) With a copy to: Andrew J. Befumo, Esq. Befumo & Schaeffer, PLLC 1treet, NW Suite 300 Washington, DC 20006 Phone: (202) 973-0186 Fax: (202) 478-2900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events This Transition Report on Form 8-K is being filed so as not to have any financial reporting gaps as a result of the Registrant’s acquisition of Santaro Holdings, LTD., previously reported on October 18, 2010. Item 9.01 Financial Statements and Exhibits Exhibit99.1 Unaudited financial statements of Santaro Holdings, Ltd. and its subsidiaries for the period ended September 30, 2010 and 2009. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. SANTARO INTERACTIVE ENTERTAINMENT COMPANY By: /s/ Zhilian Chen Name: Zhilian Chen Title: President, Santaro Interactive Entertainment Company Dated:December 2, 2010
